Case 3:21-cv-00241-MMH-JBT Document 34 Filed 07/29/21 Page 1 of 9 PageID 675




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION

    FLORIDA GAS TRANSMISSION
    COMPANY, LLC,                                  Case No.
                                                   3:21-cv-241-MMH-JBT
           Plaintiff,
                                                   Tract Nos:
     vs.                                           FL-COLU-055.00

    +/– 0.258 ACRES OF LAND IN COLUMBIA
    COUNTY, FLORIDA, LINDA AVRAM,
    UNKNOWN OWNERS, IF ANY,

           Defendants.
                                       /


            ORDER ON MOTION FOR FINAL SUMMARY DEFAULT JUDGMENT

           This cause is before the Court on Plaintiff Florida Gas Transmission

   Company, LLC’s (FGT’s) Motion for Final Summary Default Judgment as to

   Tract FL-COLU-055.00 and Memorandum of Law in Support (Doc. 28, Motion),

   filed on May 25, 2021. FGT seeks the entry of default judgment against

   Defendants Unknown Owners, if any. No such Defendant has filed an answer,

   appeared, or otherwise presented any claims or defenses in this case. Upon

   review, the Court concludes that the Motion is due to be granted.

      I.     Background

           On March 19, 2020, the Federal Energy Regulatory Commission (FERC)

   granted FGT a Certificate of Public Convenience and Necessity (“FERC
Case 3:21-cv-00241-MMH-JBT Document 34 Filed 07/29/21 Page 2 of 9 PageID 676




   Certificate”), which authorizes FGT to build, operate, and maintain the Putnam

   Expansion Project. (Doc. 1-5, FERC Certificate). The Putnam Expansion Project

   mainly consists of two natural gas pipeline “loops”: (1) a “West Loop,” which is

   about 13.7 miles of a 30-inch diameter pipeline running between Columbia

   County, Florida, and Union County, Florida, and (2) an “East Loop,” which is

   about 7.0 miles of a 30-inch diameter pipeline running between Clay County,

   Florida, and Putnam County, Florida. The Project will supply natural gas to

   Seminole Electric Cooperative’s new gas-fired generating unit, which is

   replacing an older coal-fired generating unit. To construct the Project in

   accordance with the FERC Certificate, FGT must acquire certain easements

   located within the jurisdiction of this Court. As part of the certification process,

   FGT submitted, and FERC approved, alignment sheets showing the final

   location of the Project. (Doc. 8, Declaration of Elizabeth Porter, ¶ 9). FGT

   prepared the subject easements described in Composite Exhibit 2 to the

   Complaint (Doc. 1-3, Comp. Ex. 2) to conform to the FERC-approved alignment

   sheets (Porter Decl. ¶ 10).

         In March 2021, FGT filed a complaint to condemn a temporary easement

   on the instant tract(s) under the Natural Gas Act, 15 U.S.C. § 717f(h). (Doc. 1,

   Complaint). FGT sued the land at issue, as well as fee owner Linda Avram and

   Unknown Owners, if any. FGT concurrently filed a Motion for Partial Summary

   Judgment to establish its right to condemn the subject easement(s) (Doc. 4) and




                                           -2-
Case 3:21-cv-00241-MMH-JBT Document 34 Filed 07/29/21 Page 3 of 9 PageID 677




   a Motion for Preliminary Injunction to obtain immediate possession of the

   property (Doc. 5).

         On June 25, 2021, pursuant to a stipulated motion filed by FGT and Linda

   Avram (Doc. 32), the Court entered an Order (Doc. 33) granting FGT’s Motion

   for Partial Summary Judgment and Motion for Preliminary Injunction. The

   June 25, 2021 Order established that FGT has the right to condemn the subject

   easement(s) under the Natural Gas Act, as well as the right to take immediate

   possession of the property. FGT and Ms. Avram have also reached a settlement

   (Doc. 26) and jointly moved for the entry of a stipulated final judgment (Doc.

   29). This Order does not affect the terms of their agreement.

         The only outstanding issue is how much compensation FGT owes for the

   easement(s). FGT attaches to the Motion a declaration by Chad Durrance, a

   licensed real estate appraiser with over 30 years’ experience. (Doc. 28-1,

   Durrance Decl.). Mr. Durrance states, under penalty of perjury, that he

   appraised the value of the temporary easement and determined the easement

   to be worth $500. Id. at 2. Nothing in the record contradicts this valuation.

         On April 6, 2021, FGT perfected service by publication on Unknown

   Owners, if any, under Rule 71.1(d)(3)(B), Federal Rules of Civil Procedure

   (“Rule(s)”). (Doc. 18 & 18-1, Certificate of Proof of Service by Publication). Under

   Rule 71.1(e)(2), “[a] defendant that has an objection or defense to the taking

   must serve an answer within 21 days after being served with the notice.” No




                                           -3-
Case 3:21-cv-00241-MMH-JBT Document 34 Filed 07/29/21 Page 4 of 9 PageID 678




   Unknown Owner served an answer or notice of an appearance within 21 days

   of being served. As a result, on May 6, 2021, the Clerk of Court entered a clerk’s

   default with respect to Unknown Owners, if any. (Doc. 23, Clerk’s Default). No

   party has moved to set aside the Clerk’s Default. FGT performed a diligent

   search for any persons who may have an interest in the property, in addition to

   the named Defendants, but it has identified no other such person or party.

   Motion at 4.

       II.     Law

             “When a party against whom a judgment for affirmative relief is sought

   has failed to plead or otherwise defend, and that failure is shown by affidavit or

   otherwise, the clerk must enter the party’s default.” Rule 55(a). Following the

   entry of a clerk’s default, the Court may enter a default judgment against a

   properly served defendant who has failed to appear or otherwise defend. Rule

   55(b)(2); see also DirecTV, Inc. v. Griffin, 290 F. Supp. 2d 1340, 1343 (M.D. Fla.

   2003).

             “The defendant, by his default, admits the plaintiff’s well-pleaded

   allegations of fact, is concluded on those facts by the judgment, and is barred

   from contesting on appeal the facts thus established.” Nishimatsu Const. Co. v.

   Houston Nat. Bank, 515 F.2d 1200, 1206 (5th Cir. 1975). 1 But “a defendant’s


   1      The Eleventh Circuit Court of Appeals adopted as binding precedent all decisions
   issued by the Fifth Circuit prior to October 1, 1981. Bonner v. City of Prichard, Ala., 661 F.2d
   1206, 1209 (11th Cir. 1981) (en banc).




                                                -4-
Case 3:21-cv-00241-MMH-JBT Document 34 Filed 07/29/21 Page 5 of 9 PageID 679




   default does not in itself warrant the court in entering a default judgment.” Id.

   Instead, “[e]ntry of default judgment is only warranted when there is ‘a

   sufficient basis in the pleadings for the judgment entered.’” Surtain v. Hamlin

   Terrace Found., 789 F.3d 1239, 1245 (11th Cir. 2015) (quoting Nishimatsu, 515

   F.2d at 1206); see also Tyco Fire & Sec., LLC v. Alcocer, 218 F. App’x 860, 863

   (11th Cir. 2007). “Conceptually, then, a motion for default judgment is like a

   reverse motion to dismiss for failure to state a claim.” Surtain, 789 F.3d at 1245.

   That means “a court looks to see whether the complaint contains sufficient

   factual matter, accepted as true, to state a claim to relief that is plausible on its

   face.” Id. (internal quotation marks and alteration omitted) (quoting Ashcroft v.

   Iqbal, 556 U.S. 662, 678 (2009)). The plaintiff meets that standard when the

   complaint “pleads factual content that allows the court to draw the reasonable

   inference” that the plaintiff is entitled to relief. Id.

      III.   Analysis

         Under Rule 71.1, “the failure to so serve an answer constitutes consent to

   the taking and to the court’s authority to proceed with the action to fix the

   compensation.” Rule 71.1(d)(2)(A)(vi). Here, FGT served the Unknown Owners,

   if any, by publication under Rule 71.1(d)(3)(B) and no Unknown Owner served

   an answer or a notice of appearance within 21 days of being served. Because

   “[a] defendant waives all objections and defenses not stated in its answer,” Rule




                                            -5-
Case 3:21-cv-00241-MMH-JBT Document 34 Filed 07/29/21 Page 6 of 9 PageID 680




   71.1(e)(3), the Unknown Owners, if any, waived all objections and defenses by

   failing to file an answer.

         Moreover, none of the Unknown Owners, if any, served a notice of

   appearance under Rule 71.1(e)(1). “[A]t the trial on compensation, a defendant

   – whether or not it has previously appeared or answered – may present evidence

   on the amount of compensation to be paid and may share in the award.” Rule

   71.1(e)(3). Still, as of this Order, no Defendant designated as an Unknown

   Owner has appeared or presented any evidence about the amount of

   compensation.

         The Court previously granted FGT immediate possession of the subject

   easement(s), thus concluding the issue of whether FGT has the right to

   condemn the property. (Doc. 33). Indeed, FGT alleged in its Complaint, and

   showed through affidavits and exhibits (Porter Decl.; Porter Decl. Ex. A), that

   (1) it holds a FERC Certificate authorizing the Putnam Expansion Project, (2)

   the subject easements are necessary for the Project, and (3) FGT could not

   acquire the easements by contract. See Transcon. Gas Pipe Line Co., LLC v.

   6.04 Acres of Land, 910 F.3d 1130, 1154 (11th Cir. 2018) (setting forth the

   elements that the holder of a FERC Certificate must show to condemn property

   under the Natural Gas Act).

         Thus, the only remaining issue is that of just compensation. “The burden

   of establishing the value of condemned land lies with [the landowner].”




                                        -6-
Case 3:21-cv-00241-MMH-JBT Document 34 Filed 07/29/21 Page 7 of 9 PageID 681




   Columbia Gas Transmission Corp. v. Rodriguez, 551 F. Supp. 2d 460, 462 (W.D.

   Va. 2008) (citing United States v. Powelson, 319 U.S. 266, 273–74 (1943)).

   “‘Market value,’ rather than the value to the condemnor or the owner, is the

   proper measure of just compensation.” Id. (citing United States v. Petty Motor

   Co., 327 U.S. 372, 377–78 (1946)); accord Dep’t of Transp. of State of Fla. v.

   Nalven, 455 So. 2d 301, 307 (Fla. 1984) (“In most cases it will be necessary and

   sufficient to full compensation that the award constitute the fair market value

   of the property.” (citations omitted)). 2

          The undersigned determines that FGT is entitled to a default judgment

   against Defendants Unknown Owners, if any. In support of the Motion for

   Default Judgment, FGT submits the affidavit of Chad Durrance, an experienced

   certified real estate appraiser. See Durrance Decl. Mr. Durrance states, under

   penalty of perjury, that he is familiar with the subject tract and that he

   appraised the value of the subject easement(s). Id. ¶¶ 5–6. Mr. Durrance

   concludes, based on his appraisal and professional opinion, that the value of the



   2
           This Court has ruled that the Natural Gas Act incorporates state law for measuring
   just compensation, which here means applying Florida’s “full compensation” standard instead
   of federal common law. Sabal Trail Transmission, LLC v. +/– 1.127 Acres of Land, Lead Case
   No. 3:16-cv-263-HES-PDB, 2017 WL 2799352 (M.D. Fla. Jun. 15, 2017); see also Sabal Trail
   Transmission, LLC v. Real Estate, 255 F. Supp. 3d 1213 (N.D. Fla. 2017), amended to correct
   scrivener’s error, 2017 WL 2783995 (N.D. Fla. Jun. 27, 2017).
           The main difference between Florida law and federal common law is that Florida’s full
   compensation standard includes the right of the landowner to recover his or her attorneys’
   fees and reasonable expert costs, whereas federal common law does not. See Sabal Trail, 255
   F. Supp. 3d at 1215. That difference is not material here because the Unknown Owners have
   not incurred attorneys’ fees or expert costs.




                                               -7-
Case 3:21-cv-00241-MMH-JBT Document 34 Filed 07/29/21 Page 8 of 9 PageID 682




   subject easement(s) is $500. Id. ¶¶ 7–8. No Unknown Owner has provided any

   evidence to contradict this valuation. Absent any appearance by a defaulted

   Unknown Owner or a conflicting representation regarding valuation, the Court

   accepts Mr. Durrance’s appraisal as evidence of the property’s value. The Court

   finds that the subject easement is worth $500.

         Accordingly, it is hereby ORDERED:

      1. Plaintiff FGT’s Motion for Final Summary Default Judgment as to Tract

         FL-COLU-055.00 and Memorandum of Law in Support (Doc. 28) is

         GRANTED as to Defendants Unknown Owners, if any, as stated below.

      2. FGT must deposit into the Court Registry $500.00 as just compensation.

         The Clerk will place such funds in an interest-bearing account, and the

         Clerk is directed to assess the administrative registry fee as authorized

         by the Judicial Conference of the United States. Under Title 28, United

         States Code, Section 2042, such funds will remain in the Court’s Registry

         for at least five years. If the funds remain unclaimed after such time,

         the funds will be deposited with the United States Treasury in the name

         and to the credit of the United States. After that point, “[a]ny claimant

         entitled to any such money may, on petition to the court and upon notice

         to the United States attorney and full proof of the right thereto, obtain an

         order directing payment to him.” 28 U.S.C. § 2042.




                                          -8-
Case 3:21-cv-00241-MMH-JBT Document 34 Filed 07/29/21 Page 9 of 9 PageID 683




      3. The Court reserves jurisdiction to address any claim to funds that are

           deposited in the Court’s Registry.

      4. Finding no reason for delay, upon deposit of the foregoing amount, the

           Clerk will enter a default judgment against Defendants Unknown

           Owners, if any.

           DONE AND ORDERED in Jacksonville, Florida this 28th day of July,

   2021.




   lc 19
   Copies to:
   Counsel and parties of record




                                           -9-
